         Case 8:19-bk-10822-CB Doc 23 Filed 03/10/19 Entered 03/10/19 22:33:07                                               Desc
                             Imaged Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-10822-CB
The Trial Group LLP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: tshimizuC                    Page 1 of 1                          Date Rcvd: Mar 08, 2019
                                      Form ID: mccdn                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 10, 2019.
db             +The Trial Group LLP,   520 Newport Center Drive,   Suite 1400,   Newport Beach, CA 92660-7020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 8, 2019 at the address(es) listed below:
              James R Selth    on behalf of Interested Party   Courtesy NEF jim@wsrlaw.net,
               jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
              Jason M Frank    on behalf of Creditor   Jason Frank Law, PLC jfrank@lawfss.com,
               mnowowiejski@lawfss.com
              Michael Avenatti     on behalf of Debtor   The Trial Group LLP mavenatti@eaganavenatti.com,
               jregnier@eaganavenatti.com
              Michael J Hauser    on behalf of U.S. Trustee   United States Trustee (SA) michael.hauser@usdoj.gov
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                             TOTAL: 5
         Case 8:19-bk-10822-CB Doc 23 Filed 03/10/19 Entered 03/10/19 22:33:07                                           Desc
                             Imaged Certificate of Notice Page 2 of 2
                                         United States Bankruptcy Court
                                          Central District of California
In re:                                                            CHAPTER NO.:    11
The Trial Group LLP
dba Trial Group, dba TRG LLP                                      CASE NO.:   8:19−bk−10822−CB

                                CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:
A. You must cure the following within 14 days from filing of your petition:

     Corporate Resolution Authorizing Filing of Petition required for Chapter 7 and 11. [Court Manual, section 2.1]
     Corporate Ownership Statement as specified by LBR 1007−4
     Statement of Related Cases (LBR Form 1015−2) [Information required by LBR 1015−2]
     Disclosure of Compensation of Attorney for Debtor (Official Form 2030). [11 U.S.C. § 329; FRBP 2016(b)]
     Verification of Master Mailing List of Creditors [LBR 1007−1(a)] (LBR Form F1007−1)

         Other (Specify):




B. If you are a Small Business Debtor in a Chapter 11 case, within 7 days after the date of the filing of the petition, you must file the
most recent:
1.   Balance sheet
2.   Statement of operations
3.   Cash−flow statement
4.   Federal tax return
OR
5. Statement made under penalty of perjury that no balance sheet, statement of operations, or cash−flow statement has been
prepared and no Federal tax return has been filed. [11 U.S.C.§1116]

The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms


For all items above that are not electronically filed, you must file the original and the following number of copies in accordance
with Local Bankruptcy Rules 1002−1(c) and 5005−2, and Court Manual, section 2.5(a)(2).

                   Chapter 11   Original and 2 Copies. 1 copy marked as "Judge's Copy."

Please return the original or copy of this form with all required items to the following location:

                   411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593
If you have any questions, please contact the Court's Call Center at the toll free number (855) 460−9641.




Dated: March 7, 2019                                                          For the Court
                                                                              Kathleen J. Campbell
                                                                              Clerk of Court
(Form mccdn − Rev 01/2018)                                                                                             12 − 1 / TSH
